Name: Council Decision (CFSP) 2016/627 of 21 April 2016 amending Decision 2013/184/CFSP concerning restrictive measures against Myanmar/Burma
 Type: Decision
 Subject Matter: international security;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2016-04-22

 22.4.2016 EN Official Journal of the European Union L 106/23 COUNCIL DECISION (CFSP) 2016/627 of 21 April 2016 amending Decision 2013/184/CFSP concerning restrictive measures against Myanmar/Burma THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/184/CFSP (1) concerning restrictive measures against Myanmar/Burma. (2) On 28 April 2015, the Council adopted Decision (CFSP) 2015/666 (2) renewing the restrictive measures until 30 April 2016. (3) On the basis of a review of Decision 2013/184/CFSP, the restrictive measures should be renewed until 30 April 2017. (4) Decision 2013/184/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2013/184/CFSP is replaced by the following: Article 3 This Decision shall apply until 30 April 2017. It shall be kept under constant review. It shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 21 April 2016. For the Council The President G.A. VAN DER STEUR (1) Council Decision 2013/184/CFSP of 22 April 2013 concerning restrictive measures against Myanmar/Burma and repealing Decision 2010/232/CFSP (OJ L 111, 23.4.2013, p. 75). (2) Council Decision (CFSP) 2015/666 of 28 April 2015 amending Decision 2013/184/CFSP concerning restrictive measures against Myanmar/Burma (OJ L 110, 29.4.2015, p. 14).